Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1, 9, and 14 of the present application. Particularly, the prior art of record does not appear to teach nor immediately render obvious the specific calculation of a target reverse point indicative of a target material pile location as adjacent to a location of a previously placed material pile within a fill layer zone using a previously reverse point of a material moving machine for the previously placed material pile within the fill layer zone and a size of an average material pile as part of the response of the material moving machine to a premature direction reversal.
For example, while each of the prior art references Ozaki (US Patent 6502016) and Everett (US Patent Publication 2012/0136523) teach systems and methods for the calculation of dump sites in a zone based multiple factors, they do not appear to teach nor immediately render obvious the specific step of calculating a target reverse point indicative of a target material pile location as adjacent to a location of a previously placed material pile within the fill layer zone using a previously reverse point of the material moving machine for the previously placed material pile within the fill layer zone and a size of an average material pile. The prior art reference Ozaki does teach an invention drawn towards the calculation of multiple earth unloading points within a zone and the relation between each earth unloading point based upon desired pitches distances between each point. However, Ozaki teaches that the pitch distances used to determine the spacing between points is based on the nature of the soil of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday-Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        


/Nadeem Odeh/Primary Examiner, Art Unit 3669